        Case 3:19-cv-00371-JWD-SDJ           Document 13       08/06/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

DOMINIQUE LAMAR RIVERS (#544280)
                                                           CIVIL ACTION
VERSUS\
                                                           NO. 19-371-JWD-SDJ
LT. JUNEAU, ET AL.

                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July20, 2020 (Doc. 12), to which no objection

was filed;

       IT IS ORDERED that the plaintiff’s claims against defendant Col. Hunt are

dismissed, without prejudice, for failure of the plaintiff to serve the defendant as required by

Federal Rule of Civil Procedure 4(m).

       IT IS FURTHER ORDERED that this matter is referred back to the Magistrate Judge

for further proceedings herein.

       Signed in Baton Rouge, Louisiana, on August 6, 2020.



                                                S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
